n


                                          CAUSE NO. 12-0060


LOUISA D, REDDIC                                      §                    IN THE DISTRICT COURT
                                                      §
     Plaintiff                                        §

v.
                                                      §             OF HOUSTON COUNTY, TEXAS
                                                      §
EAST TEXAS MEDICAL CENTER                             §
REGIONAL HEALTH CARE SYSTEM,                          §
Individually and d/b/a EAST TEXAS                     §
MEDICAL CENTER-CROCKETT                               §
                                                      §
     Defendants                                                            349th JUDICIAL DISTRICT



         Order on Defendants East Texas Medical Center Regional Health Care System
                               and East Texas Medical Center-Crockett's
                                            Motion to Dismiss



          Defendants East Texas Medical Center Regional Health Care System and East Texas

Medical CenterTCrockett presented their Motion to Dismiss. The Court is of the opinion that

Defendants' Motion to Dismiss should be denied.


          It is, therefore, ordered, adjudged, and decreed that Defendants East Texas Medical

Center Regional Health Care System and East Texas Medical Center-Crockett's Motion to

Dismiss is denied.         '                                                   *»



          SIGNED this \°[ day of


                                                       Judge Presiding




                                                                                              CD
                                                                                              -<



                                                                                                   o   _      ~:



                                                                                                   ~
                                                                                              a        —*•■   ,'*"" *m*
                                                                                              m


                                                                                                       C3
                                                                                                       cn




                  Order on Defendants East Texas Medical Center Regional Health Care System
                                    and East Texas Medical Center-Crockett's
                                          Motion to Dismiss - Page 1